DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “silicidating the Ru film by supplying a hydrogenated silicon gas for a second time into the process container” however, it is unclear whether this limitation is intended to be interpreted as a supplying a hydrogenated silicon gas at a second time period, or that a hydrogenated silico gas is supplied twice. It is noted that claim 1 is further amended to recite “…the first time period and the second time period” of both “time periods” lack antecedent basis due to unclarity whether it is referring back to “a first time” and “a second time”. For the purpose of examination, claim 1 will be interpreted as “forming a Ru film by supplying…for a first time period” and “silicidating the Ru film by…for a second time period”. 
Claims 7 and 12: it is unclear whether the amendment of changing “the group” to “a group” is invoking Markush group language.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 8, 10, 12 is/are rejected under 35 U.S.C. 103 as obvious over Kanjolia [US 20110165780] in view of Ivanov [US 20150030782].
Claim 1: Kanjolia teaches a method of forming ruthenium containing film by atomic layer deposition (ALD) [abstract], the method comprises supplying a Ru containing precursor [0019] such as Ru(DMBD)(CO)3 (ɳ4-2,3-dimethylbutadiene ruthenium tricarbonyl) [0025] into a processing container comprising a substrate (for example, a wafer loaded into a reaction chamber) [0060] and a co-reactant such as silane (SiH4) [0031]. Kanjolia also teaches the ALD process can perform multiple cycles of the precursor and co-reactant (alternately repeating the gas supplying steps and repeating a plurality of times) [0060; 0003]. Alternatively, it would have been obvious to one of ordinary skill in the art to select the particular claimed combination of precursor and co-reactant for ALD since Kanjolia exemplifies a finite number of precursors and co-reactants and it would have been obvious to one of ordinary skill in the art to try the different combinations to produce a desired film. Kanjolia further teaches supplying the precursor for a first period of time, and supplying the co-reactant for a second period of time [0037]; however, Kanjolia does not appear to teach at least one of the first time period and the second time period is adjusted to change a ratio of a supply amount of the hydrogenated silicon gas to a supply amount of the Ru precursor. Ivanov is provided.
Ivanov, directed to ALD or CVD to deposit metal containing films [abstract], which includes Ru [0007] and other co-reactants or reducing agents [0009; 0073], teaches that the respective steps of supplying the gases may be performed by changing the time for supplying them to change the stoichiometric composition of the resulting film [0043]. It would have naturally derived from the prior art or would have been obvious to one of ordinary skill in the art that the change in time periods of the supplying the gas would affect the gas amount supplied during the supplying step. It would have been obvious to one of ordinary skill in the art to adjust the time period of the first time period and second time period as suggested by Ivanov in order to change the stoichiometric composition to produced a desired resulting film, which appears to be well known in the field of ALD.  
Claim 8: Kanjolia teaches the precursor can be direct liquid injection to the reaction chamber (which appears to meet the definition of supplying continuously in light of applicant’s disclosure) [0038].
Claim 10: Kanjolia teaches an example of the substrate temperature being 250 degrees C [0034].
Claim 12: Kanjolia teaches the co-reactant can be silane (SiH4) [0031].

Claims 2, 4-5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanjolia in view of Ivanov as applied to claim 1 above, and further in view of Tachibana [US 20090266296].
Teaching of the prior art is aforementioned, but does not appear to teach the co-reactant is stored in a storage tank in the processing chamber by opening and closing a valve disposed between the process container and storage tank into the chamber by opening and closing a valve disposed between the processing container and the storage tank. Tachibana is provided.
Claims 2 and 9: Tachibana, directed to ALD [abstract], teaches that at least one buffer tank is provided between the material vaporizer and a fill valve [abstract; Fig. 1]. It would have been obvious to one of ordinary skill in the art to provide a buffer tank and valve between the vapor source and process chamber to stably supply source gas with short ALD cycles [0008]. It would have been obvious to one of ordinary skill in the art to modify the source gases of Kanjolia to include a buffer and valve so as to supply a stable source of raw material to the process chamber. Although the prior art does not explicitly teach the Ru containing gas is continuously supplied (note Kanjolia teaches the precursor can be supplied by direct liquid injection) whereas the co-reactant is stored in a storage tank, it would have been obvious to one of ordinary skill in the art to select the claimed combination (i.e. buffer system used with reactant and continuous source with precursor) from the finite number of combinations of using a buffer system with the raw gas material, for example, a buffer system is used with the precursor and a continuous supply of reactant, or a buffer system is used with the reactant and a continuous use of precursor, or a buffer system is used with both the reactant and the precursor in absence of criticality. 
Claim 4: again if the buffer chamber is not used with the precursor source, the precursor can be directed supplied to the process chamber bypassing a storage tank. 
Claim 5: Kanjolia teaches substrate temperature being 250 degrees C [0034].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanjolia in view of Ivanov as applied to claim 1 above, and further in view of Lee [US 20150235959].
Teaching of the prior art is aforementioned, but does not appear to teach an insulating film is formed on the substrate. Lee is provided.
Claim 11: Lee, directed to a wiring structure, teaches conductive material may be formed of various metals such as RuSi [0095], wherein the base substrate (used to manufacture a semiconductor device) can further comprise an insulating layer on the substrate [0126]. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to further provide an insulating layer on the substrate since Kanjolia teaches the method is commonly used for manufacturing semiconductor devices [0003] and Lee teaches it is known in the semiconductor art that a typical substrate base can have an insulating layer provided thereon with combination of a RuSi film. 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanjolia in view of Ivanov and Tachibana as applied to claim 5 above, and further in view of Lee [US 20150235959]. 
Teaching of the prior art is aforementioned, but does not appear to teach an insulating film is formed on the substrate. Lee is provided.
Claim 6: Lee, directed to a wiring structure, teaches conductive material may be formed of various metals such as RuSi [0095], wherein the base substrate (used to manufacture a semiconductor device) can further comprise an insulating layer on the substrate [0126]. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to further provide an insulating layer on the substrate since Kanjolia teaches the method is commonly used for manufacturing semiconductor devices [0003] and Lee teaches it is known in the semiconductor art that a typical substrate base can have an insulating layer provided thereon with combination of a RuSi film. 
Claim 7: Kanjolia teaches the co-reactant can be silane (SiH4) [0031].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8, 10, 12 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of copending Application No. 16727147 in view of Kanjolia and Ivanov.  The copending application does not appear to teach using Ru(DMBD)(CO)3 as a precursor, but Kanjolia teaches such precursor is an operable alternative Ru precursor for ALD. The copending application does not appear to teach adjusting the time periods for supplying the gases to change ratio amounts of the supplied gases, but Ivanov teaches it is well known in the field of ALD to adjust gas supplying time periods to change the stoichiometric composition of the resulting film [0043].  
This is a provisional obviousness-type double patenting rejection.
Claims 2-5, 9 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of copending Application No. 16727147 in view of Kanjolia, Ivanov and Tachibana. The copending application does not appear to teach using a buffer or storage tank between source and deposition chamber. Teachings of Tachibana is aforementioned.
This is a provisional obviousness-type double patenting rejection.
Claims 6-7, 11 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of copending Application No. 16727147 in view of Kanjolia, Ivanov and Tachibana and Lee. The copending application does not appear to teach providing an insulating layer on the substrate. Teachings of Lee is aforementioned.
This is a provisional obviousness-type double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-12 have been considered but are moot because the new ground of rejection does not rely on the new reference, Ivanov, applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Claims 1-2, 4-12 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353. The examiner can normally be reached Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDY C LOUIE/Primary Examiner, Art Unit 1715